Citation Nr: 0127028	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  01-05 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses incurred from August 4 to August 6, 2000, 
while hospitalized in Halifax Medical Center in Daytona 
Beach, Florida.

(The issues of entitlement to service connection for 
Parkinson's Disease and entitlement to a disability 
evaluation in excess of 20 percent for hypertension will be 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Gainesville, Florida, which approved payment for costs 
incurred during August 2, through August 3, 2000, of a 
private hospitalization which extended from August 2, 2000, 
to August 6, 2000, but denied reimbursement of, or payment 
for, expenses incurred during the remainder of the 
hospitalization.

This appeal has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran is service-connected for hypertension.

2.  The veteran was hospitalized in Halifax Medical Center in 
Daytona Beach, Florida from August 2, 2000, to August 6, 
2000.  His admitting diagnosis was unstable angina, and the 
expenses of hospitalization from August 2 to August 3, 2000, 
were subsequently approved for payment by VA. 

3.  Myocardial infarction was ruled out on August 2, 2000.  
On August 3, 2000, at or around mid-day, the veteran was 
offered transfer to an available VA facility, and he refused 
transfer.

4.  The veteran had a cardiac consultation the afternoon of 
August 3, and a diagnostic cardiac catheterization was 
recommended for the following day.

5.  The veteran underwent cardiac catheterization on August 
4.  


CONCLUSION OF LAW

Payment or reimbursement for the cost of unauthorized medical 
services provided to the veteran during his hospitalization 
in Halifax Medical Center from August 4 through August 6, 
2000, is not warranted.  38 U.S.C.A. § 1728 (West 1991); 38 
C.F.R. §§ 17.53, 17.120, 17.121 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  In this 
case, even though the agency of original jurisdiction (AOJ) 
did not have the benefit of the explicit provisions of the 
VCAA and its implementing regulations, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The veteran was notified that the evidence did not show that 
he currently is entitled to reimbursement for, or payment of, 
unauthorized medical expenses incurred from August 4 to 
August 6, 2000, while hospitalized in Halifax Medical Center 
since his medical condition had stabilized and VA facilities 
were feasibly available.  That is the key issue in this case, 
and the discussions in the October 2000 medical authorization 
decision, and the May 2001 statement of the case, informed 
the veteran of the evidence needed to substantiate his 
claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's private medical 
records from Halifax Medical Center for the critical period 
in question, namely from August 2 to August 6, 2000.  

Although a medical examination was not provided in this case, 
there has been cited no basis to believe that such an 
examination would be probative of the issue at hand, nor has 
it been argued that it would.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  There is 
more than sufficient evidence of record to decide this claim 
properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the AOJ to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The requirements of the VCAA have been substantially met, and 
there would be no possible benefit to remanding this case for 
consideration of the requirements of the VCAA in the first 
instance.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  As the 
regulations implementing the VCAA do not add any substantive 
rights, but merely reflect the requirements of the Act, they 
likewise do not require remand for consideration by the 
agency of original jurisdiction in the first instance.


II.  Factual Background

The veteran is in receipt a 20 percent rating for 
hypertension, effective from June 1979.

A report of "History and Physical Examination" dated August 
2, 2000, noted that after walking in a mall on that day, the 
veteran began experiencing left-sided chest discomfort 
radiating to the left arm, and cold sweats.  He instructed 
his wife to drive him to the emergency room and was taken to 
Halifax Medical Center in Daytona Beach, Florida.  The report 
noted that the veteran had a similar episode two days before, 
but no such experience before that.  With the previous 
episode, the veteran refused medical intervention and it 
resolved on its own.  The report noted that the veteran had 
multiple risk factors for atherosclerotic heart disease, and 
had normally been followed by the VA outpatient clinic.  It 
was noted specifically that the veteran had a 50 year history 
of poorly controlled hypertension; recently diagnosed 
borderline hyperlipidemia for which he had been placed on 
Zocor; some borderline hyperglycemia; and 30 pack years of 
smoking, having quit, however, 20 years prior to admission.  
The veteran was also noted to have had a progressive increase 
in weakness and some dyspnea on exertion in recent weeks.  He 
was noted to have been diagnosed as having Parkinson's 
disease in May by VA, and had been placed on a very minimal 
dose of Sinemet.  

Upon arrival to the emergency department, the veteran's blood 
pressure was 186/81 (systolic/diastolic); his heart rate was 
94, respiration was 16, and temperature was afebrile.  He was 
in no acute distress.  There was no clubbing, cyanosis or 
edema.  Distal pulses were 2+.  Neurologically, there was 
some mild bradykinesia with some difficulty with bed 
mobility.  He had a minimal tremor in the right foot at rest.  
Cardiac enzymes were within normal limits.  Electrocardiogram 
(EKG) showed sinus rhythm with a rate of 99 beats per minute 
with some lateral ST flattening but no acute ST elevations or 
significant depressions.  

The admitting physician's impression and treatment plan noted 
that the veteran was admitted with chest pain, rule out 
unstable angina.  Multiple risk factors for atherosclerotic 
heart disease were noted.  The physician explained that due 
to the severity of the veteran's symptoms and the current 
history, serial EKGs and enzymes would be performed.  The 
veteran was to be placed on nitroglycerin paste, be provided 
supplemental oxygen, and be provided further sublingual 
nitroglycerin or intravenous nitroglycerin as necessary.  Due 
to the veteran's history and current risk factors, further 
cardiac evaluation was indicated, but the veteran was not a 
candidate for a treadmill stress test.  Cardiology would be 
consulted for consideration of a diagnostic cardiac 
catheterization.  In terms of the veteran's hypertension, his 
blood pressure was described as borderline.  It was noted 
that that Procardia XL and HCTZ would be continued, but that 
the veteran was hypokalemic and hyponatremic.  The veteran's 
sodium levels were to be followed, and the discontinuance of 
Dyazide was to be considered.  Supplemental potassium was to 
be provided, and the adjustment of medication and the 
introduction of intravenous fluids was also to be 
administered if necessary.  With respect to the veteran's 
history of Parkinson's disease, consideration was to be given 
to titrating the dosage of Sinemet upward once the cardiac 
evaluation was completed.  

X-rays of the chest dated August 2, 2000 revealed no 
significant change when compared to films of February 4, 
1999.  

A "Progress Record," dated August 3, 2000, at 8:00 A.M., 
indicated that the veteran was awake and alert, with no more 
chest pressure.  The veteran complained of fatigue and 
dyspnea on exertion, and cold sweats with activity over 
several months.  Upon examination he was afebrile, his pulse 
was 80 and his blood pressure was 173/86.  Enzymes and EKG 
were negative.  The assessment and plan stated that 
myocardial infarction had been ruled out.  A significant 
history with risk factors for coronary artery disease was 
noted, and catheterization was to be considered.  

A VA "Report of Contact," dated August 3, 2000, at 12:05 
P.M. is of record.  On this report, it was noted that the 
veteran was at the Halifax Medical Center with a diagnosis of 
unstable angina.  The report indicated that the veteran was 
not willing to transfer to a VA facility, and that he refused 
transfer.  A print-out of authorizations and vendor contacts, 
apparently prepared by the VA hospital, shows a telephone 
call from Halifax Medical Center on August 3, 2000, reporting 
that the veteran was admitted the previous day for unstable 
angina, and that eligibility was verified.  The report 
indicated that the vendor advised that the veteran refused 
transfer to VA.  

The cardiac consultation report, dated August 3, 2000, at 
2:54 P.M., was prepared by H.A.J., M.D.  The report noted 
that the veteran had developed chest pain radiating to the 
left arm associated with cold sweat that lasted for 20 
minutes, and that he had a similar episode two days before.  
It was also noted that the veteran had no prior history of 
known heart disease, but did have a history of poorly 
controlled hypertension, and possible multiple strokes versus 
Parkinsonism.  It was noted further that he had been followed 
at the VA.  The veteran's past medical history was noted to 
have been positive for 30 years smoking, but having quit 20 
years before.  Upon examination, the veteran appeared to be 
anxious.  His pulse was 81, his blood pressure was 146/79, 
and his respiration was 22.  There was no cyanosis or pallor, 
and no jugular venous distension.  There were two heart 
sounds and no murmur.  Chest was clear, and legs showed no 
evidence of edema.  EKG showed normal sinus rhythm.  The 
examining cardiologist's recommendation was to do a "cardiac 
catheterization given the fact that the veteran appears to be 
having possible angina."  The risks of heart 
catheterization, stent placement, PTCA, and bypass surgery 
were reviewed.  The treatment plan was to proceed with 
cardiac catheterization in the morning.  The Physician's 
Orders chart notes that at some point on August 3, 2000, pre-
catheterization orders were given by Dr. H.A.J.  

The evidence of record includes a "Consent For 
Surgical/Invasive Procedures."  The consent form includes 
the listing of procedures that were authorized to be 
performed by Dr. H.A.J. on the veteran.  The listed 
procedures were cardiac catheterization, percutaneous 
transluminal coronary angioplasty (PTCA), and coronary artery 
bypass graft (CABG).  

A "Graphic Record" of the veteran's vital signs for the 
dates of hospitalization is of record.  The record shows that 
for August 3, 2000, the veteran's blood pressure was taken 
every four hours beginning at midnight (00 hours).  The blood 
pressure readings for the time periods designated in 
parenthesis were as follows:   161/87 (00 hours); 173/86 
(0400 hours); 163/86 (0800 hours); 146/79 (1200 hours); 
106/62 (1600 hours); and 74/49 (2000 hours).  

The "Physician's Orders" chart notes that on August 3, 
2000, at 7:48 P.M., the attending physician directed that all 
blood pressure medications be held, and that the attending 
physician be called in the event of further hypotensive 
episodes.  

A "Progress Record," dated August 4, 2000, at 6:40 A.M. 
indicated that the veteran was doing poorly, was without 
appetite and was reluctant to proceed with catheterization.  
He had generalized uncontrollable shakes.  He did not recall 
feeling poorly the evening before with the hypotensive 
episode of unknown etiology.  Upon examination, he was 
afebrile, his pulse was 86 and blood pressure was 156/75.  He 
was described as ill-appearing with generalized shakes in 
spasms, but alert and oriented.  The assessment and plan 
stated that chest pressure was relieved and he was ruled out 
for myocardial infarction.  He was noted to be scheduled for 
catheterization, but that there was a possibility of 
postponement because of tremors, hypotension, hyponatremia 
and increased glucose.  Hypotension was noted to have been 
resolved.  

Cardiac catheterization was performed on the veteran by Dr. 
H.A.J. on August 4, 2000, at approximately 10:02 A.M.  
Following the procedure, Dr. H.A.J.'s conclusion was the 
finding of a "single vessel coronary artery disease with a 
50-60 % long distal right coronary artery lesion, 25 % ostial 
circumflex lesion, with some calcification of the LAD."  
There was also found a normal left ventricular function.  The 
plan was for "medical management with risk factor reduction, 
lowering lipids and nitrates, etc."  

A "Progress Record," dated August 5, 2000, noted that the 
veteran felt weak, but that there was no chest pain or 
shortness of breath.  A Progress Record dated August 6, 2000, 
noted that the veteran had been held the day before due to 
weakness, and that he was unsteady on his feet.  The veteran 
was evaluated for the necessity of a walker.  As of this 
date, he was more steady and refused a wheelchair and home 
physical therapy.  The veteran's blood pressure was noted to 
be borderline overnight.  The veteran was noted to be anxious 
in the hospital.  The assessment and plan were to follow up 
on the veteran's hypertension.  It was noted that his chest 
pain had resolved.  The veteran was released to home.  

The "Discharge Summary," dated August 6, 2000, noted that 
the veteran had been admitted on August 2, 2000 for chest 
discomfort and shortness of breath.  His history was 
reviewed.  The hospital course noted that following 
evaluation and monitoring, myocardial infarction had been 
ruled out, but given the veteran's extensive risk factors, he 
was planned for cardiac catheterization which had been 
performed on August 4, 2000.  It was noted that single vessel 
coronary artery branch with a 50-60 % long distal right 
coronary lesion, 25 % ostial circumflex lesion, had been 
diagnosed, and that there was some calcification of the LAD, 
and normal left ventricle functions.  In terms of tremors, 
fasciculations were noted throughout hospitalization, that 
seemed to resolve after the catheterization with relaxation.  
In terms of hypotension, it was noted to have occurred on day 
# 2 [August 3, 2000], without syncope.  It was noted to have 
been of uncertain etiology.  The veteran's hypertension was 
noted to have remained with variable control, running from 
74/49 up to 173/86, with systolics occasionally going up to 
182.  It was noted that the importance of controlling blood 
pressure had been discussed with the veteran and his wife 
throughout his hospitalization.  The veteran was noted to 
have been discharged to home with his wife, to follow-up at 
the VA clinic as previously scheduled, and to follow-up with 
the private attending physician at Halifax Medical Center in 
a few weeks for re-evaluation.  

On August 30, 2000, Dr. H.A.J., directed a letter to VA 
regarding the veteran's August 2000 hospitalization.  The 
letter certified that the veteran had been in the hospital 
for unstable angina on August 2, 2000.  Dr. H.A.J. explained 
that the veteran could not be moved because of his cardiac 
status and post heart catheterization status to the VA when 
asked to do so.  

On October 5, 2000, a Chief Medical Officer at VA issued a 
decision in response to Halifax Medical Center's claim for 
payment of the veteran's costs of unauthorized medical 
services.  In that decision, it was indicated that the 
veteran had received care at the Halifax Medical Center from 
August 2 to August 6, 2000; that the treatment was for a 
service-connected disability; and that it was under an 
emergency situation.  The decision stated that payment was 
approved to stabilization, and that the date of stability was 
August 3, 2000.  

On October 24, 2000, the Administrative Officer of the VAMC 
directed a letter to the Halifax Medical Center stating that 
the claim for payment had been approved for authorization of 
care and payment up until the point the medical condition had 
stabilized.  The letter noted that payment was authorized to 
August 3, 2000, and indicated that the medical condition had 
stabilized and VA facilities were feasibly available for 
care, and transfer to a VA medical center could have been 
safely effected.  The veteran perfected an appeal of that 
decision.  


III. Analysis

Under the applicable law and regulation, in order to be 
entitled to payment of unauthorized medical expenses incurred 
at a private hospital, all of the following must be shown:  
(a) The treatment rendered was either:  (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability; (b) That a medical emergency existed of 
such nature that delay would have been hazardous to life or 
health; and (c) That no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:  (a) Who received emergency hospital 
care could have been transferred from the non-VA facility to 
a VA medical center for continuation of treatment for the 
disability, or (b) Who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  38 C.F.R. § 17.121 (2001).

Admission of any patient to a private or public hospital at 
VA expense will only be authorized if a VA medical center or 
other Federal facility to which the patient would otherwise 
be eligible for admission is not feasibly available.  A VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. § 
17.53 (2001).  

The veteran, who is in receipt a 20 percent rating for 
hypertension, effective from June 1979 has been found by the 
VAMC Chief Medical Officer to have met the service connection 
requirement for payment of unauthorized medical expenses 
associated with his August 2000 hospitalization.  
Additionally, it is not disputed that the veteran's admission 
to Halifax Medical Center was for an emergency, and the costs 
incurred from August 2 to August 3 were authorized.  The 
remaining questions for consideration are whether there was a 
medical emergency present for the remainder of the veteran's 
hospitalization, and whether VA facilities were feasibly 
available.

These questions must be addressed in the context of the 
history of the hospitalization prior to the cardiac 
catheterization performed on August 4, 2000, for it was the 
catheterization that the VA Chief Medical Officer believed 
could have been safely done at the VA facility following the 
veteran's transfer.  Myocardial infarction was ruled out 
before the end of the first day of hospitalization.  A 
cardiac consultation was ordered for the purpose of 
determining what procedures might be wise or necessary.  The 
cardiac consultation did not occur until the afternoon of 
August 3, 2000.  VA had requested the veteran's transfer to 
the VA hospital prior to the cardiac consultation, and the 
veteran had already refused transfer.  The veteran alleges 
that he was not asked to transfer to VA until after his 
catheterization.  However, all pertinent records indicate 
otherwise.  He was offered a transfer before his cardiac 
consultation, and he refused.  The private hospital had at 
that point ruled out a myocardial infarction, and the veteran 
was awaiting a consultation.  The consultation yielded a 
recommendation that cardiac catheterization be done as a 
diagnostic tool, not as an emergency procedure, and the 
hospital records reflect that the procedure was voluntary.  
Furthermore, the catheterization did not reveal any cardiac 
condition requiring immediate surgical intervention, such as 
PTCA or CABG.  Medical management was recommended as follow-
up.  The veteran did experience an episode of unexplained 
hypotension around 8:00 p.m. on August 3, but that was nearly 
eight hours after the records show he had refused to be 
transferred to VA.

The veteran's private cardiologist has indicated that the 
veteran could not be moved to VA when asked because of his 
cardiac status and post-catheterization status.  The private 
doctor was apparently under the mistaken impression that 
transfer to VA was not offered until after the veteran's 
catheterization on August 4.  That is simply not the case.  
All reports indicate that the veteran was offered a transfer 
around noon on August 3.  He refused transfer before his 
catheterization.  The veteran has also argued that at the 
time of his hospitalization, it was not his decision to 
refuse transfer, but the decision of his treating 
cardiologist, Dr. H.A.J.  Because the veteran's refusal to be 
transferred was recorded prior to his having seen the 
cardiologist, this assertion is not credible.

In terms of opinions from those who possess the requisite 
medical knowledge or education to render a probative opinion 
on the matter, the VAMC Chief Medical Officer determined in 
October 2000, that the veteran's medical condition had 
stabilized by August 3, 2000, in essence finding that as of 
that date the medical emergency for which he had been 
hospitalized had ended.  On the other hand, the veteran's 
treating cardiologist, Dr. H.A.J., explained in the statement 
dated August 30, 2000, that the veteran could not have been 
moved on August 3, 2000, because of his cardiac status and 
post heart catheterization status.  Because Dr. H.A.J.'s 
opinion mis-states the veteran's status on August 3, it is 
clearly entitled to less weight.  The Chief Medical Officer 
had the entire medical record of the hospitalization for 
review, and the determination that the veteran could have 
been transferred on August 3, prior to the catheterization 
which took place the following day, is more convincing and 
more soundly based in an accurate assessment of the facts.

The Board must consider all information and lay and medical 
evidence of record in evaluating a claim, and, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant."  38 U.S.C. A. § 5107 (West Supp. 2001).  In this 
case, there is no approximate balance.  The preponderance of 
the evidence is against the claim.

A VA facility was reasonably available, given the offer to 
transfer the veteran on August 3.  38 U.S.C.A. § 1728(a)(3); 
38 C.F.R. §§ 17.53, 17.120(c).  At the time the transfer was 
offered on August 3, the veteran's condition was not such 
that delay would have been hazardous to life or health, and 
he could have been transferred to a VA facility for 
continuation of treatment or diagnostic work-up.  38 U.S.C.A. 
§ 1728(a)(1); 38 C.F.R. §§ 17.120(b), 17.121.  This is 
evident in the fact that the diagnostic catheterization did 
not take place until mid-morning of the following day, August 
4.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services provided to the veteran from 
August 4 to August 6, 2000, is denied.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

